Citation Nr: 0947158	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  02-07 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent 
for psychophysiological musculoskeletal and gastrointestinal 
disorder with a deformed duodenal bulb.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1956 to July 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran testified before a Decision Review Officer at the 
RO in March 200 and before a Veterans Law Judge during a 
Travel Board hearing in November 2002.  Transcripts of those 
hearings are of record.  In October 2003, the Board remanded 
this case to the RO for further development.  

By an August 2005 letter, the Board informed the Veteran that 
the Veterans Law Judge before whom he testified was no longer 
employed by the Board, told him he had a right to another 
hearing by another Judge, and asked him to choose within 30 
days whether he wanted another hearing.  As the Board 
received no response from the Veteran in the 30 days after 
the issuance of the August 2005 letter, the Board may proceed 
with review of the case.  

In October 2005, the Board issued a decision in which it 
affirmed the RO's denial of three claims.  The Veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In March 2007, Court granted a Joint Motion for 
Partial Remand that had been filed by the Veteran and the 
Secretary of Veterans' Affairs (the Parties).  The claim of 
entitlement to a disability rating greater than 10 percent 
for residuals of right inguinal hernia repair was abandoned 
by the Veteran, effectively affirming the Board's decision on 
this issue.  As a result, this issue is not before Board at 
this time.  The evaluation of this disorder in the prior 
Board decision will be used in the consideration of the 
Veteran's TDIU claim.  

In September 2007, the Board again issued a decision in which 
it affirmed the RO's denial of a rating higher than 30 
percent for psychophysiological musculoskeletal and 
gastrointestinal disorder with a deformed duodenal bulb and 
denial of a TDIU.  The Veteran appealed this decision to the 
Court.  In November 2008, the Court granted another Joint 
Motion of the Parties, vacated the September 2007 decision 
and remanded the matter to the Board for compliance with the 
instructions in the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the Veteran's appeal.  

2.  The Veteran's psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb is 
currently manifested by no more than some occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to symptoms including depressed mood and anxiety.

3.  The Veteran is service connected for psychophysiological 
musculoskeletal and a gastrointestinal disorder with deformed 
duodenal bulb, evaluated as 30 percent disabling, and 
residuals of right inguinal hernia repair, evaluated as 10 
percent disabling.  A combined disability evaluation of 40 
percent is in effect.  These evaluations do not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

4. The Veteran's service connected disabilities have not been 
shown to be of such severity as to preclude substantially 
gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 
9421 (2009).

2.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

The Veteran contends that his service connected 
psychophysiological musculoskeletal and gastrointestinal 
disorder with a deformed duodenal bulb is more disabling than 
currently evaluated and that his service connected 
disabilities render him unemployable.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1; 
Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

Psychophysiological musculoskeletal and gastrointestinal 
disorder with deformed duodenal bulb

Service connection was established in a May 1978 rating 
decision for a disability classified as psychophysiologic 
musculoskeletal and gastrointestinal disorders with other 
somatic complaints.  The RO assigned a 30 percent rating for 
this disability.  This rating has been confirmed by various 
Board decisions dated in June 1979, May 1986, and September 
1994.  

The Veteran's psychophysiological disorder is currently rated 
under 38 C.F.R.  § 4.130, Diagnostic Code (DC) 9421, as 30 
percent disabling.  Under that code, a 30 percent disability 
rating is in order when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Evidence relevant to the current level of severity of the 
Veteran's psychophysiological disorder includes a March 2004 
VA psychiatric examination.  At the time of the examination, 
the Veteran complained of gastrointestinal problems, pain in 
several areas of the body, heart problems, depression, peptic 
ulcer, impotency, and vision problems.  He stated that he was 
currently taking Prevacid for his neurotic stomach disorder.

Mental status examination revealed that the Veteran was alert 
and fully oriented.  There was no evidence of difficulty with 
concentration or attention.  The Veteran's speech was normal 
for rate and volume.  It was also clear, coherent, and goal 
directed.  There was no evidence that the Veteran was 
responding to internal stimuli during the interview.  The 
Veteran denied every suffering from auditory or visual 
hallucinations.  He denied delusions of reference and did not 
endorse any bizarre delusional beliefs.  He denied paranoia 
or grandiosity.  The Veteran's affect was angry and hostile.  
He described his mood as "frustrated."  He reported feeling 
depressed on a daily basis approximately an hour-and-a-half.  
The Veteran stated that his depression is precipitated by his 
unemployability.  He denied current suicidal or homicidal 
ideation.  The Veteran indicated that slept at least 10 hours 
per night and napped during the day.  He reported difficulty 
with concentration but stated that he had a positive self-
esteem.  He also reported experiencing anxiety but denied 
panic, compulsions, or obsessions.  

In the November 2008 Joint Motion, the Parties referred to 
findings during this examination regarding the Veteran's 
memory.  Those findings were as follows: 

He was able to recall only one out of 
three objects after a delay of a few 
minutes.  He made one error on serial 
seven.  He correctly recalled a 3 digits 
forward and also 3 digits in reverse.  He 
was able to remember his social security 
number; however he stated that he could 
not recall his zip code which he had had 
for 23 years.  He was able to remember 
his phone number.  These results suggest 
possible problems with short-term and 
remote memory functioning.  

Based upon this examination, the examiner diagnosed the 
Veteran with a somatization disorder and assigned a GAF score 
of 60 for his somatization disorder.  The examiner noted that 
it was unclear whether the Veteran's reported physical 
problems are fully explained by medical conditions.  He 
opined that unless it was determined by a physician that the 
Veteran's physical problems are fully attributable to medical 
issues, the Veteran meets the requirement for somatization 
disorder.  The examiner also opined that the Veteran was not 
unemployable due to his psychophysiological disorder.  

The Board must find that this report provides negative 
evidence against this claim.

Also of record are VA outpatient treatment reports and 
various private treatment records dated from November 1982 
through December 2003.  These records reflect treatment for 
various disorders including cardiomyopathy, arthritis, peptic 
ulcers, a back disorder, and gastrointestinal problems.  

There are various letters from Dr. "W.H.S." associated with 
the claims file.  Dr. W.H.S. has provided several opinions 
that any number of disorders render the Veteran disabled.  
For example, in 1985 correspondence Dr. W.H.S. reported that 
the Veteran had pain which restricted in his ability to do 
tasks requiring physical exertion and limited him to 
sedentary tasks.  In an August 1991 correspondence, Dr. 
W.H.S. stated that the Veteran was unemployable due to his 
chronic arthritis.  In December 1993 correspondence, Dr. 
W.H.S stated that the Veteran was unemployable due to his 
arthritis and cardiovascular disorder (nonservice connected 
disorders, providing more medical evidence against this 
claim).  In March 1998 and July 2000 correspondence, Dr. 
W.H.S stated that the Veteran was unemployable due to a 
combination of his cardiovascular, ulcer, and 
gastrointestinal disorders.  Finally, in December 2003 
correspondence, Dr. W.H.S stated that the Veteran was 
unemployable due to his chronic anxiety.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing of medical opinion evidence.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that case, 
the Court found that guiding factors in evaluating the 
probity of a medical opinion are whether the opinion was 
based on sufficient facts or data, whether the opinion was 
the product of reliable principles and methods, and whether 
the medical professional applied the principles and methods 
reliably to the facts of the case.  Id. at 302.  The Court 
also stated that most of the probative value of a medical 
opinion lies in its reasoning.  Id.  at 304.  

Considering such evidence in light of the criteria noted 
above, the Board finds the Veteran's psychophysiological 
disorder does not meet the criteria for a higher evaluation.  
As noted above, a 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to certain symptoms; however, the Board finds that those 
delineated symptoms are not characteristics of the Veteran's 
service connected disability.  In this respect, the Veteran 
has not been found to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; or difficulty in understanding 
complex commands.  

In the September 2007 decision, the Board referred to memory 
testing during the examination as follows:  "Memory testing 
revealed possible problems with short-term and remote memory 
functioning."  In discussing how the Veteran's memory 
impacted on the rating to be assigned, the Board stated as 
follows:  "The Veteran has not been shown to have any 
significant impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting complex 
tasks)."  

It was this discussion that the Parties found problematic, 
stating in the November 2008 Joint Motion as follows:  

In this case, the Board found that the 
evidence did not warrant the assignment 
of a disability rating in excess of 30 
percent for Appellant's service-connected 
disability.  As a basis for its finding, 
the Board stated, "the veteran has also 
not shown to have ANY significant 
impairment of short-and long-term 
memory."  (emphasis added).  However, 
the parties submit that the record 
includes a March 2004 compensation and 
pension examination wherein the examiner 
stated that Appellant "was able to 
recall only one out of three objects 
after a delay of a few minutes . . .he 
was able to remember his social security 
number however he could not recall his 
zip code which he as (sic) had for 23 
years...these results suggest possible 
problems with short-term and remote 
memory functioning.  The parties agree 
this evidence is relevant to Appellant's 
claim as it suggest that Appellant has 
some memory loss.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9421 (providing that 50 
percent rating includes disability 
manifested by impairment of short-and 
long-term memory).  However, the Board 
did not address the probative value of 
this potentially favorable evidence.  
Therefore, remand is warranted for the 
Board to readjudicate the claim with 
consideration of this evidence.  

Taken into consideration by the Board are the results of 
memory testing during the March 2004 examination as specified 
above.  Of note is that memory deficiencies are mentioned in 
the General Formula for Mental Disorders as "such symptoms 
as" for not only the 50 percent rating, but also for the 30 
percent and 100 percent ratings.  

To recap: for the 100 percent rating the memory related 
symptoms are characterized as "memory loss for names of 
close relatives, own occupation, and own name;" for the 50 
percent rating the memory related symptoms are characterized 
as "impairment of short-term and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks);  for the 30 percent rating the memory 
related symptoms are characterized as "mild memory loss 
(such as forgetting names, directions, recent events)."  

Memory testing during the 2004 examination revealed, on one 
hand, that the Veteran was only able to recall one out of 
three objects after a delay of a few minutes, made one error 
on serial seven, and was not able to recall his zip code 
which he had had for 23 years.  On the other hand, the 
Veteran correctly recalled 3 digits forward and in reverse, 
was able to remember his social security number, and was able 
to remember his phone number.  Adding more information are 
the reports during interview with the Veteran and his wife - 
the Veteran reporting that in a previous job for a courier 
company "He sometime became lost on his route and confused" 
and his spouse's report that "he continues to get lost when 
he drives."  

Comparing the results of memory testing during the 2004 
examination to the rating criteria, the Board finds that the 
results more closely approximate the criteria for a 30 
percent rating than the criteria for a 50 percent rating.  
That is, forgetting his zip code and remembering one object 
out of three after a delay of a few minutes, taken together 
with correctly recalling three digits forward and reverse, 
remembering his social security number and his phone number 
more nearly approximates mild memory loss (such as forgetting 
names, directions, recent events) than impairment of short-
term and long-term memory (e.g., retention of only highly 
learned material forgetting to complete tasks).  

Additionally, that the Veteran had only made one error on 
serial seven tends to show that his memory problems are more 
consistent with the description in the 30 percent criteria.  
The results simply do not indicate that the Veteran can only 
retain highly learned material.  That he gets lost at times 
when driving or loses time when he drives, as both he and his 
spouse reported, is also in keeping with the description 
regarding memory problems found in the criteria for a 30 
percent rating.  (e.g. forgetting directions).  

In summary, his memory deficits are better approximated by 
the description in the criteria for a 30 percent rating than 
in the criteria for a 50 percent rating.  Hence, the March 
2004 examination results of memory testing are evidence 
against assigning a rating higher than 30 percent disabling 
for the Veteran's psychophysiological musculoskeletal and 
gastrointestinal disorder with a deformed duodenal bulb.  

The Veteran has also not been shown to have impaired 
judgment; impaired abstract thinking; or difficulty in 
establishing and maintaining effective work and social 
relationships.  He has maintained a lasting marriage with his 
wife for over 41 years.  He has also maintained significant 
relationships with his children.  

As for industrial impairment, it appears that since 1991 the 
Veteran has been unemployable due to arthritis and a 
cardiovascular disorder, both non-service connected disorders 
(the Board finds that the post-service treatment record, as a 
whole, would support such a finding).  Dr. W.H.S.'s letters 
have been considered by the Board.  However, the constantly 
changing opinions from Dr. W.H.S. regarding the cause of the 
Veteran's industrial impairment only provide doubt as the 
value of this doctor's "medical opinion" in this case.  
This doctor's own statements are contradicted by his prior 
statements, to the point that his medical opinion in this 
case is highly questionable.  In this regard, based on review 
of Dr. W.H.S reports, the Board must find that they are 
entitled to very limited probative value.  The basis for the 
many changing opinions of this health care provider are very 
unclear.  

While the Veteran has experienced depressed mood and anxiety, 
such disturbances are more characteristic of the criteria for 
the 30 percent rating.  As the criteria for the next higher, 
50 percent, rating are not met, it logically follows that the 
criteria for any higher evaluation likewise are not met.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) for the Veteran's psychophysiological 
musculoskeletal and gastrointestinal disorder with a deformed 
duodenal bulb.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008). The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran's 
psychophysiological musculoskeletal and gastrointestinal 
disorder with a deformed duodenal bulb results in a level of 
disability or symptomatology not addressed by the schedular 
criteria.  As explained above, his disability is a 
psychiatric disability and the applicable schedular criteria 
found under the General Formula for Mental Disorders is 
comprehensive enough to take into account both his 
symptomatology and his level of disability resulting from his 
service connected disorder.  Thus, analysis of this case 
under the first step specified in Thun indicates that 
referral for extraschedular consideration is not warranted in 
this case, the Board need go no further in the analysis.  
Referral is not indicated in this case.

However, as a matter of completeness, the Board notes that 
application of the second step specified in Thun also results 
in a finding that referral is not indicated.  The evidence 
does not show that the Veteran's somatization disorder, 
standing alone, causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The facts and analysis cited above were in some respects 
taken directly from the Board's decision of October 2005 and 
September 2007.  In the Joint Motions of March 2007 and 
November 2008, for the purposes of the remand, the Parties 
accepted the facts as set forth by the Board.  The Board has 
reviewed written argument from the Veteran's representative 
and statements from the Veteran and finds no basis to alter 
the determinations cited above.

In October 2005, the Board stated the following: 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic 
codes to evaluate somatization disorder, consideration 
of other diagnostic codes for evaluating the disability 
does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating 
schedule does not provide a specific diagnostic code to 
rate the disability).  See Butts v. Brown, 5 Vet. App. 
532 (1993).  

The Board has considered evaluating this disability 
under separate diagnostic codes for the 
psychophysiological, musculoskeletal, and 
gastrointestinal disorders associated with this 
condition.  However, based on a total review of the 
record, including service medical records and all post-
service medical records, the Board finds that the 
condition is correctly evaluated as a single disorder 
under this one diagnostic code.  The medical evidence 
is found to clearly support such a finding. 

The March 2007 Joint Motion indicates that it was error for 
the Board not to cite other "relevant" diagnostic codes 
(DCs) and the rating criteria therein.  The basis for this 
finding is unclear as the Board found no basis to evaluate 
the Veteran's condition under any other DC (either relevant 
or non relevant) based on a review of the record.  In any 
event, the Board has considered the other "possible relevant 
DCs" cited within the joint motion.  They include the 
following:

DC 7301 -    Peritoneum Adhesions

Under this code, moderately severe peritoneal adhesions that 
involve partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain, warrant a 30 percent rating.  Severe peritoneal 
adhesions that involve a definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, perforated ulcer, or 
operation with draining, warrant a 50 percent rating, which 
is the maximum possible evaluation under this code for the 
disability.  See 38 C.F.R.  § 4.114, DC 7301. 

DC 7305 - Duodenal Ulcer

This DC provides a 60 percent rating for severe symptoms 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is assigned for moderately severe ulcer 
disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  A 20 percent 
rating is assigned for moderate ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations.  A 10 percent rating is assigned for mild 
ulcer disease with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305. 

DC 7319 - Irritable Colon Syndrome

Under Diagnostic Code 7319, a 0 percent evaluation is 
warranted where the evidence shows mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress.  A 10 percent evaluation is 
warranted where the evidence shows moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating applies for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

A "musculoskeletal disorder"

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assigned for moderate limitation of 
motion of the lumbar spine.  The highest rating allowable 
pursuant to this diagnostic code, 40 percent, will be awarded 
upon evidence of severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent evaluation requires evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
highest rating allowable under this diagnostic code, 40 
percent, will be awarded with evidence of a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
Diagnostic Code 5293, a noncompensable evaluation is assigned 
for post-operative, cured intervertebral disc disease.  A 10 
percent rating requires evidence of mild intervertebral disc 
disease .  A 20 percent evaluation necessitates evidence of 
moderate intervertebral disc disease with recurring attacks.  
A 40 percent rating requires evidence of intervertebral disc 
disease which is severely disabling with recurring attacks 
and intermittent relief.  The highest evaluation allowable 
pursuant to this diagnostic code, 60 percent, necessitates 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes: 

A 10 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week but less 
than 2 weeks during the past 12 months.  

A 20 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from 
September 26, 2003).  

Also according to the new law, Diagnostic Code 5235 
(vertebral fracture or dislocation), Diagnostic Code 5236 
(sacroiliac injury and weakness), Diagnostic Code 5237 
(lumbosacral or cervical strain), Diagnostic Code 5238 
(spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or 
segmental instability), Diagnostic Code 5240 (an kylosing 
spondylitis), Diagnostic Code 5241 (spinal fusion), 
Diagnostic Code 5242 (degenerative arthritis of the spine) 
(see also, Diagnostic Code 5003), Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of t he cervical 
spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45(f).  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
Id.  

It is important for the Veteran, the Court, and the Parties 
to the Joint Motion to understand that the Veteran is not 
service connected for a back disorder or a gastrointestinal 
disorder.  He is service connected for somatic complaints of 
a musculoskeletal and gastrointestinal disorder with a 
deformed duodenal bulb.  Whether or not the Veteran currently 
has a back disorder or gastrointestinal disorder (other than 
the service connected right inguinal hernia repair or a 
deformed duodenal bulb) is irrelevant as he is service 
connected only for a psychophysiological (or acquired 
psychiatric disorder) associated with complaints of pain 
regarding both his back and stomach with a deformed duodenal 
bulb, nothing more.  This condition has been clearly 
identified in several examinations, including VA examination 
in September 1987 in which the somatic disorder was clearly 
noted.  Other medical records following service clearly 
establishes the disorder, the VA has related this disorder to 
service, and the Board is evaluating this disorder alone, and 
nothing more.

Even if the Veteran currently has objective evidence of a 
current back or gastrointestinal disorder at this time (many 
years after service), this fact does not provide a basis to 
assume that these current physical disorders have any 
association with service from December 1956 to July 1976, 
more than 30 years ago, or the service connected disorder.  
The service and post-service medical record clearly 
identifies the service connected disorder following service, 
while clearly revealing no back or gastrointestinal problem 
beyond the deformed duodenal bulb.  

Simply stated, evaluation of the Veteran's condition under a 
DC for a disorder that the Veteran is not service connected 
is clearly prohibited by law.  Therefore, evaluation of the 
Veteran's disorder under the DCs cited by the Parties of the 
March 2007 Joint Motion is not appropriate. 

Regarding the deformed duodenal bulb, the Board has reviewed 
the objective medical evidence and finds no basis to assign a 
separate compensable evaluation for this disorder.  The Board 
finds that the post-service medical record provides evidence 
against this claim.  The post-service medical record, as a 
whole, clearly indicates no objective disorder associated 
with this problem at this time.

The evaluation of a somatoform disorder is, almost by 
definition, difficult, and the Veteran has been given every 
benefit of the doubt in evaluating this claim.  However, the 
Board finds that the service and, most importantly, post-
service medical evidence in this case is unusually clear, 
providing evidence against the Veteran's claim for a higher 
evaluation on any appropriate DC. 

In conclusion, the Board finds that the evidence warrants a 
disability rating of no higher than 30 percent under DC 9421 
for the Veteran's psychophysiological musculoskeletal and 
gastrointestinal disorder with deformed duodenal bulb.  The 
evidence of record does not demonstrate that any different 
rating is warranted for any time subject to this appeal.  The 
evidence as to this matter is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for psychophysiological 
musculoskeletal and gastrointestinal disorder with deformed 
duodenal bulb, evaluated as 30 percent disabling, and 
residuals of right inguinal hernia repair, evaluated as 10 
percent disabling.  A combined disability evaluation of 40 
percent is in effect.  Therefore, he does not meet the 
minimum schedular criteria for a TDIU.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the Veteran is not unemployable due to 
his service connected disabilities.  As was stated earlier, 
the professional who conducted the Veteran's March 2004 VA 
psychiatric examination opined that the Veteran was not 
unemployable due to his psychophysiological disorder.  This 
examiner also opined that chronic pain would not prelude the 
Veteran from working in a relatively low stress, sedentary 
job because, as was stated by the Veteran, his pain is not 
significant when he is not physically active and not under 
significant stress.  The minimal nature of the hernia 
condition is clearly indicated in the most recent VA 
examination report. 

This service-connected disabilities may interfere with some 
types of work but would not prevent him from obtaining work.  
As stated by the Court itself, the record must reflect some 
factor that takes a particular case outside the norm in order 
for a claim for individual unemployability benefits to 
prevail.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  Id.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  

The Veteran is considered disabled by the Social Security 
Administration (SSA) and has been since 1985.  The Court has 
held that, while a SSA decision is not controlling for 
purposes of VA adjudications, the decision is "pertinent" 
to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 
140 (1993).  However, this decision was based on several 
other disorders, including a back disorder, for which service 
connection is not in effect.  The medical evidence clearly 
indicates several severe nonservice connected disabilities, 
providing much evidence against the claim that it is his 
service connected disorders that have caused his 
unemployment.  All VA examinations, which the Board finds are 
entitled to great probative weight, also provide much 
evidence against this claim.  

In October 2003, the Board remanded the issues of an 
increased evaluation for the Veteran's psychophysiological 
musculoskeletal and gastrointestinal disorder with a deformed 
duodenal bulb and a TDIU to afford the Veteran VA 
examinations.  One of the questions that the Board asked the 
examiners to address is as follows:  

The examiner should offer an opinion as 
to whether the veteran's service 
connected psychophysiological 
musculoskeletal and gastrointestinal 
disorder with a deformed duodenal bulb 
and/or residuals of a right inguinal 
hernia, either alone or together, 
preclude him from securing or maintaining 
substantially gainful employment.  

As part of the March 2004 general medical examination report, 
the examiner addressed whether the Veteran was unemployable, 
stating as follows:  

Patient has multiple problems including 
low back pain.  Cerebrovascular accident 
for which he states that he had residual 
right side weakness.  It is as likely as 
not that those problems will cause him to 
be unemployable.  I would recommend 
further evaluation of the low back pain 
issues by Orthopedics or neurology and 
his coronary artery disease is more 
likely than not to be a significant issue 
concerning employability.  Hiatel hernia 
is less likely than not to be an issue 
whatsoever regarding that, and acid 
reflux symptoms are also currently less 
likely than not to have any symptoms of 
it since he started on Prevacid.  

In the March 2004 psychiatric examination report, the 
examiner addressed whether the Veteran was unemployable as 
follows:  

In this evaluator's opinion, the veteran 
is not unemployable due to the 
psychophysiological, musculoskeletal and 
gastrointestinal disorder with deformed 
duodenal symptoms, which he had stated 
had been the condition which caused him 
the most distress.  Also, his chronic 
pain would not preclude him from working 
in relatively low stress, sedentary job 
because he noted that his pain is not 
significant when he is not physically 
active and not under significant stress.  

This evidence that the Veteran's service connected 
disabilities do not render him unable to secure or follow a 
substantially gainful occupation but that he has non-service 
connected disabilities that are likely to render him unable 
to secure and follow a substantially gainful occupation.  
Hence, this is compelling evidence against awarding a TDIU.  

In a March 2009 document, the Veteran's representative argued 
as follows:  

The March 20, 2004 C&P examiner stated 
"his chronic pain would not preclude him 
from working in a relatively low stress, 
sedentary job. . . ".  The examiner's 
statement does not address the specific 
issue set forth by the BVA which is 
whether the veteran is able to secure and 
maintain substantially gainful 
employment.  

The Veteran's representative framed this argument with 
citations to caselaw referring to "marginal employment" as 
not to be considered as "substantially gainful employment" 
and caselaw which provides that the Board may not reject a 
claim without producing evidence that the Veteran is able to 
perform work that would produce sufficient income to be other 
than marginal.  

It is true that the examiner did not repeat the precise 
language found in the Board's instructions.  However, the 
examiner's statement that the Veteran's pain (and for that 
matter his other service connected symptoms) did not preclude 
him from working in a relatively low stress, sedentary job 
effectively and adequately responded to the Board's 
directions.  In essence, the Veteran's representative's 
argument amounts to a statement that relatively low stress 
sedentary jobs do not constitute "substantially gainful 
employment".  This argument is without merit.  

It is both unsupported and illogical to assume that all 
relatively low stress sedentary jobs are not substantially 
gainful employment.  It is logical to assume that there are 
relatively low stress sedentary jobs which do constitute 
substantially gainful employment.  Hence, the examiner's 
statement that the Veteran's chronic pain does not preclude 
him from working in a relatively low stress sedentary job is 
equivalent to a statement that the Veteran's chronic pain 
does not preclude him from securing and maintaining 
substantially gainful employment.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  

There is no evidence of anything out of the ordinary, or not 
average, in the appellant's situation.  The Veteran's service 
connected conditions may affect his abilities to some degree, 
but there is no evidence that he is unable to perform light 
or medium duty work, or some other type of substantially 
gainful employment as a result of these conditions.  

As was stated earlier, Dr. W.H.S.'s opinion that the 
Veteran's chronic anxiety makes him unemployable is afforded 
very little probative weight given the inconsistent cause and 
effect opinions from Dr. W.H.S. since April 1985.  The 
evidence on this point is unusually clear.   

Similarly, the Veteran's own statements that he is 
unemployable due to service connected disabilities are 
afforded little weight.  In this regard, the opinion of the 
professionals who examined the Veteran in March 2004 outweigh 
the Veteran's own statements because those professionals have 
greater knowledge and experience in determining whether or 
not medical and psychological conditions, respectively, 
result in unemployability.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).  

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the Veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike the 
facts in Bowling, the Veteran has not submitted credible 
supporting evidence of unemployability based on the current 
service connected disabilities; the evidence on file is not 
plausible.  

As to Dr. W.H.S.'s statements, the Board finds the 
unexplained shifting reasons given by Dr. W.H.S. for the 
Veteran's unemployability to render this evidence as not 
plausible.  The Board recognizes that the Veteran has 
repeatedly asserted that he cannot work due to service and 
nonservice connected disabilities.  In a letter received in 
December 2004 he reported that he had not "been a working 
man since Jan 1980 and I stopped looking for work in 1984."  
Hence, his report of unemployability appears to be without 
any basis in experience during the current rating period.  
The Veteran's statements, to the extent that he asserts that 
he is unemployable due to service connected disabilities, are 
found to be not credible in light of the evidence of record.   

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was mostly satisfied by way of 
a letter sent to the Veteran in March 2004.  In that letter 
the RO informed the Veteran of the evidence needed to 
substantiate his claim for an increased rating for 
psychophysiological musculoskeletal and gastrointestinal 
disorder with a deformed duodenal bulb.  The letter also 
informed the Veteran of his and VA's respective duties in 
obtaining evidence.  

This letter was not sent prior to the initial adjudication by 
the RO.  There is no notice as to how VA assigns effective 
dates in the event that a claim is granted.  Additionally, 
there is no separate notice letter informing the Veteran of 
the evidence needed to substantiate a TDIU.  That there are 
defects in the notice provided does not mean that the Board 
must delay adjudication of the appeal so that corrective 
notice can be sent.  Rather, if the notice errors did not 
result in prejudice to the Veteran, it follows that the Board 
may proceed with adjudication of the appeal.  See generally 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining 
prejudicial error analysis with regard to 38 U.S.C.A. 
§ 5103(a) notice errors).  

Here, the lack of notice as to how VA assigns effective dates 
if a claim is granted cannot result in prejudice to the 
Veteran because the RO denied his claims and the Board denies 
his appeal.  

The timing error in the notice provided also is not 
prejudicial to the Veteran.  Since, notice was provided to 
the Veteran in 2004, he has had a meaningful opportunity to 
participate effectively in the development of his claims and 
the RO has readjudicated his claims by issuance of 
Supplemental Statements of the Case in November 2004 and 
April 2005.  These facts have cured the timing error.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

As to lack of notice regarding the evidence needed to 
substantiate a TDIU, the Veteran has shown that he knows what 
is needed to substantiate this claim.  To establish 
entitlement to a TDIU, essentially the claimant must show 
that his service connected disabilities render him unable to 
secure or follow a substantially gainful occupation.  The 
Veteran has argued this point in numerous letters that are of 
record.  This case has been remanded by the Board for medical 
examination, which the Veteran attended, for the specific 
purpose of determining whether the Veteran is unemployable as 
the result of service connected disabilities.  Through his 
representative, the Veteran has argued points of this issue 
and in October 2009 his representative, an attorney, 
indicated that he had no more evidence to submit.  

Also acknowledged by the Board is that no separate notice 
letter informed the Veteran that disability ratings are 
assigned by application of various diagnostic codes.  
However, there has been considerable argument by the 
Veteran's former representative, as reflected in the March 
2007 Joint Motion, as to what criteria should be used to 
determine the proper rating for his psychophysiological 
musculoskeletal and gastrointestinal disorder with a deformed 
duodenal bulb.  Assuming that the Veteran's former 
representative kept the Veteran informed, and, given the 
numerous documents of record that refer to diagnostic codes, 
it is expected that a person would understand from these 
documents and argument how disability ratings are assigned.  
Hence, this lack of notice, to the extent that it is error, 
is harmless error.  

Importantly, the Parties to both Joint Motions made no 
reference to any problems in the duty to notify.  

For the reasons stated above, the Board finds that 
deficiencies in the notice provided to the Veteran amount to 
no more than harmless error.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the Veteran has submitted letters from 
"W.H.S.", M.D. in support of his claims.  The Veteran was 
afforded VA medical and psychiatric examinations in March 
2004.  Those examinations are adequate for rating purposes.  

The Board has consider the argument that the medical opinion 
of March 2004 does not meet the requirements of the Board's 
remand in this case, in violation of Court's decision in 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board rejects the argument that the medical opinion from 
the March 2004 examination does not meet the requirements of 
the Board's remand.  The medical opinion clearly states that 
the chronic pain "would not preclude" the Veteran from 
working in a relatively low stress sedentary job."  The 
Board finds that this response answers, in full, the question 
posed by the Board and the critical question in this case.  
Additional elaboration by the examiner would serve no 
constructive purpose. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to a disability rating greater than 30 percent 
for psychophysiological musculoskeletal and gastrointestinal 
disorder with deformed duodenal bulb is denied.

Entitlement to a TDIU is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


